Citation Nr: 0907606	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO. 07-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1979 until May 
1982, as well as subsequent Reserve and National Guard 
service. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York. The Veteran appeared before the 
undersigned Veterans Law Judge at a Board hearing held at the 
RO in September 2008. 

The Board notes that the United States Court of Appeals for 
the Federal Circuit, in Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008) recently found that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury, when it is an 
independent claim based on distinct factual bases. 
Essentially, claims based upon distinctly diagnosed diseases 
or injuries must be considered separate and distinct claims. 
The Veteran has neither claimed nor submitted evidence of a 
new diagnosis for a new claim.  As such, the current claim 
will be considered on the basis of new and material evidence 
and not as a separate and distinct claim. 

The Board notes that the Veteran submitted additional medical 
evidence without a waiver, which was dated in September 2008. 
This evidence was received without a waiver of her right to 
have evidence considered as an initial matter by the RO. See 
38 C.F.R. §19.9. However, as the Veteran's claim is being 
granted, to the extent that it is being reopened, she will 
not be prejudiced by the Board's consideration of the 
evidence at this time. 

The Veteran indicated, in her June 2007 VA Form 9, that she 
also wanted to open a claim for service connection for 
painful bunion deformities, as a separate claim from the pes 
planus claim. However, this matter is not before the Board 
because it has not been prepared for appellate review. 
Accordingly, this matter is REFERRED to the RO for 
appropriate action.

The issue of entitlement to service connection for bilateral 
pes planus is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

 
FINDINGS OF FACT

1. A final September 2004 rating decision denied a claim to 
reopen the claim for service connection for bilateral pes 
planus. 

2. The evidence associated with the claims file since the 
September 2004 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for bilateral pes planus. 


CONCLUSIONS OF LAW

1. The September 2004 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the September 2004 rating decision 
is new and material; the claim of entitlement to service 
connection for bilateral pes planus is reopened. 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim for service 
connection for bilateral pes planus. Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed. 


New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for bilateral pes planus. A review of the 
record indicates that she was previously denied service 
connection for bilateral pes planus in a September 2004 
rating decision, which confirmed the previously denied claim 
for service connection. The September 2004 rating decision 
was not appealed within one year of the mailing of the 
decision, and represents a final decision as to the claim. 38 
C.F.R. § 20.1103

The RO appears to have continued to deny the claim based on 
the submission of no new and material evidence. However, the 
question of whether new and material evidence has been 
received to reopen a claim must be addressed by the Board 
regardless any RO action. Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers. Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992). In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material. If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999). If it is 
determined that new and material evidence has been submitted, 
the claim must be reopened. VA may then proceed to the merits 
of the claim on the basis of all of the evidence of record.

The evidence of record at the time of the September 2004 
rating decision generally did not include service treatment 
records, other than an incomplete copy of the Veteran's March 
1984 enlistment examination for the Air Force Reserve. Of 
record was a January 1999 VA examination finding that the 
Veteran had bilateral pes planus. The examiner also reported 
that the Veteran provided a history of bilateral flat feet 
since 1979 while in service, at which time she was given a 
profile, but that she had not sought medical attention 
following service. Also of record were VA outpatient 
treatment records, generally indicating findings of bilateral 
pes planus, as indicated in May 2001. 

An October 2003 letter from VA podiatrist A.F.K. noted that 
the Veteran's military entrance examination, from March 1984, 
had been reviewed and noted a pes planus deformity present, 
though asymptomatic at the time of entrance into the 
military. The Veteran complained of painful bunion 
deformities to be considered sequelae from long standing pes 
planus. The examiner had no medical information regarding 
exacerbation of or treatment of those problems during her 
military service. 

The September 2004 rating decision found the Veteran to have 
submitted no new and material evidence. The rating decision 
further indicated that no evidence had been presented to show 
that the claimed bilateral pes planus was incurred in or 
aggravated by military service. 

Subsequent to the September 2004 rating decision, new and 
material evidence of the Veteran's claimed bilateral pes 
planus has been provided. The September 2008 private medical 
record from G.A.C., R.Ph., D.P.M. references the Veteran's 
use of poor fitting shoes in service, which is relevant to 
her claim based on aggravation of her pes planus due to her 
ill-fitting shoes. She has also provided additional 
statements, including her September 2008 hearing testimony, 
reporting that her pes planus worsened due to service. This 
newly provided evidence is material in supporting her claim 
that her pre-existing pes planus was aggravated by service 
because it is not redundant or cumulative of evidence already 
submitted, relates to an unestablished fact, and raises a 
reasonable possibility of substantiating the claim. 

An additional service treatment record, in the form of the 
complete March 1984 Air Force Reserve enlistment examination 
report, which showed that the veteran was clinically 
evaluated with moderate pes planus, asymptomatic, has also 
been provided. Under 38 C.F.R. § 3.156(c), official service 
department records previously not associated with the claims 
file will be reconsidered. As such, the complete March 1984 
Air Force Reserve enlistment examination report is also found 
to be new and material evidence. The claim for service 
connection for bilateral pes planus is reopened. 


ORDER

New and material evidence having been submitted, the 
application to reopen the claim for entitlement to service 
connection for bilateral pes planus is granted. 


REMAND

The Veteran essentially contends that she had bilateral pes 
planus prior to service, but that it was aggravated by 
service, specifically due to poorly fitted boots, as 
indicated in her July 2007 VA Form 9. 

The Board acknowledges that all the STRs are not associated 
with the claims file. According to the May 2005 letter from 
the NPRC, the Veteran's STRs were lent to the New York 
Department of Veterans Affairs. However, the January 2007 
Memorandum from the RO indicates that the RO had no knowledge 
of where the Veteran's STRs were located. The March 1984 
reserve enlistment examination, dated just two years after 
her separation from active service, indicates that the 
Veteran complained of a history of "foot trouble," and was 
clinically evaluated as having moderate pes planus at that 
time. In view of the missing records and of the records and 
statements associated with the claims file, the Board 
resolves all reasonable doubt in favor of the Veteran accepts 
that she had bilateral pes planus that pre-existed her 
service as she has as consistently asserted. Therefore, the 
Board finds that her pre-existing bilateral pes planus could 
have been aggravated by active service, but that no VA 
examination was provided to her to evaluate the nature, 
extent, or etiology of any current foot disorder, including 
pes planus and bunions.

The Board observes that under the duty to assist, a medical 
examination or medical opinion is considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of a 
disability; (2) establishes that the Veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with an 
established event, injury or disease in service or with 
another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any pes 
planus disorder, and any other 
associated foot disorder found to be 
present. 

The claims folder should be made 
available to and be reviewed by the 
examiner. All indicated studies should 
be performed, and all findings should 
be reported in detail. The examiner 
should opine as to whether it is at 
least as likely as not (that is, at 
least a 50 percent or more degree of 
probability) that pes planus, or other 
related foot disorder, was incurred in 
or aggravated by service.  To the 
extent any currently diagnosed foot 
disorder is determined to have been 
aggravated by service, the examiner is 
also requested to opine, if possible, 
to what extent it was aggravated beyond 
the natural progression of the 
disorder. 

In discussing his/her opinions, the 
examiner should acknowledge the 
Veteran's lay statements of record 
relating to the onset of her disorder. 
The rationale for all opinions 
expressed should be provided in a 
legible report.

2. When the development requested has 
been completed, the case should again 
be reviewed by the RO/AMC on the basis 
of the additional evidence. If the 
benefit sought is not granted, the 
Veteran and her representative should 
be furnished a Supplemental Statement 
of the Case, and be afforded a 
reasonable opportunity to respond 
before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


